Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 5, 7, 9 and 10 are objected to because of the following informalities:

Claim 1, line 8, the examiner suggests inserting --,-- after the recitation of “a dielectric (DE)” for a more proper description.

Claim 1, line 10, the examiner suggests inserting --and-- after the recitation of “conductor lines” for a more proper description.

Claim 3, line 2 and claim 5, line 4: the examiner suggests rewriting “passives” to --passive elements-- for a more proper description. 

Claim 5, line 2, the examiner suggests rewriting “the surface” to --a surface-- to avoid an antecedent issue. 

Claim 7, line 2, the examiner suggests rewriting “the same surface” to --a same surface-- to avoid an antecedent issue. 

Claim 9, line 2, the examiner suggests rewriting “the top surface” to --a top surface-- to avoid an antecedent issue. 

Claim 10, line 2, the examiner suggests rewriting “a metal-isolator-metal capacitor” to --the metal-isolator-metal capacitor-- to avoid an antecedent issue.

the coil-- to avoid an antecedent issue.

Claim 10, line 5, the examiner suggests inserting --the-- before the recitation of “vias” to avoid an antecedent issue.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3, line 2, note that the relationship is unclear between the recited “on glass” and the previous recited “substrate” recited in claim 1, from which this claim directly depends from (i.e. in light of the specification, the substrate is glass on which the passive elements are formed thereon, thus such recitation causes ambiguity as to if the “on glass” is one in the same or different from the previous recited “substrate”). Clarification is required. For the purpose of examination, the examiner will interpret that the previous recited “substrate” is a glass type substrate. 

Claim 4, line 2, note that the recitation of “the glass substrate” lacks proper antecedent basis since no “glass substrate” has been previously defined. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. (US2017/0141756 A1, Cited by Applicant).

In regards to claim 1, Yun et al. teaches in Figure 3 a hybrid filter comprising the following:
A substrate (306);
A filter circuit with a ladder-type or lattice arrangement of series and parallel impedance elements chosen from BAW resonators (308) and LC elements, arranged on the substrate (see Paragraph [0043]); 
Wherein the LC elements comprise a metal-isolator-metal capacitor formed by conductive layers (329 and 353) with insulating layer (351) there-between (see Paragraph [0048]) and a spiral coil (362, see Paragraph [0047]), the LC elements are formed from a multi-level metallization, each metallization level of the LC elements is embedded in a dielectric (317 and 364), LC elements that are formed in the same metallization level are electrically connected by conductor lines (329, see Paragraph [0049]), and LC elements that are formed in different metallization levels are interconnected by vias (310).
In regards to claims 2 and 3, based on Paragraph [0043], last two lines therein, the substrate (306) is formed of a glass material, in which based on Figure 3, the LC elements are formed above a top surface of the substrate (306). 
In regards to claim 7, based on Figure 3, the LC elements and the BAW resonators (308) are formed above a same top surface of the substrate (306). 
In regards to claim 9, based on Figure 3, external contact pads/bumps (369 and 372) of the filter are arranged above a same top surface of the BAW resonators (308). 

Allowable Subject Matter

Claims 5, 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Yun et al. as disclosed above. However Yun et al. does not teach: in regards to claim 4, wherein the LC elements are formed on the glass substrate, wherein a plane dielectric layer is arranged above the LC elements, wherein the BAW resonators are formed directly on said plane dielectric layer; in regards to claim 5, wherein each BAW resonator comprises at least a top acoustic mirror, wherein the LC elements are formed as passive elements on the top acoustic mirror; in regards to claim 6, wherein the LC elements and the BAW resonators are formed on opposite surfaces of the substrate; and in regards to claim 10, wherein the filter circuit comprises the metal-isolator-metal capacitor as a series impedance element  and the coil as a parallel reactance element of the ladder type or lattice type arrangement, wherein the BAW resonators and the LC elements are interconnected by the vias. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 4, claim 8 has also been determined to be novel and non-obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843